1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                  EASTERN DISTRICT OF CALIFORNIA

8    KEVIN ALLEN,                                     )   Case No.: 1:18-cv-01653-LJO-SAB (PC)
                                                      )
9                   Plaintiff,                        )
                                                      )   FINDINGS AND RECOMMENDATION
10          v.                                            RECOMMENDING PLAINTIFF’S REQUEST
                                                      )   FOR INJUNCTIVE RELIEF BE DENIED
11                                                    )
     S. RIMBACH, et.al.,
                                                      )   [ECF No. 30]
12                                                    )
                    Defendants.                       )
13                                                    )
                                                      )
14                                                    )
15
16          Plaintiff Kevin Allen is proceeding pro se and in forma pauperis in this civil rights action

17   pursuant to 42 U.S.C. § 1983.

18           Currently before the Court is Plaintiff’s motion for a court order to direct officer Meyer to stop

19   retaliating against him for filing the instant action, filed July 1, 2019. The Court construes Plaintiff’s

20   motion as a request for a preliminary injunction.

21                                                        I.

22                                                 DISCUSSION

23          The purpose of a temporary restraining order or a preliminary injunction is to preserve the

24   status quo if the balance of equities so heavily favors the moving party that justice requires the court to

25   intervene to secure the positions until the merits of the action are ultimately determined. University of

26   Texas v. Camenisch, 451 U.S. 390, 395 (1981). “A plaintiff seeking a preliminary injunction [or

27   temporary restraining order] must establish that he is likely to succeed on the merits, that he is likely

28   to suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his

                                                          1
1    favor, and that an injunction is in the public interest.” Winter v. Natural Resources Defense Council,

2    Inc., 555 U.S. 7, 20 (2008).

3           “[A] preliminary injunction is an extraordinary and drastic remedy, one that should not be

4    granted unless the movant, by a clear showing, carries the burden of persuasion.”             Mazurek v.

5    Armstrong, 520 U.S. 968, 972 (1997) (quotations and citations omitted) (emphasis in original). A party

6    seeking a temporary restraining order or preliminary injunction simply cannot prevail when that motion

7    is unsupported by evidence.

8           Federal courts are courts of limited jurisdiction and in considering a request for preliminary

9    injunctive relief, the Court is bound by the requirement that as a preliminary matter, it have before it an

10   actual case or controversy. City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983); Valley Forge

11   Christian Coll. V. Ams. United for Separation of Church and State, Inc., 454 U.S. 464, 471 (1982). If

12   the Court does not have an actual case or controversy before it, it has no power to hear the matter in

13   question. Id. Requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of the

14   Prison Litigation Reform Act, which requires that the Court find the “relief [sought] is narrowly drawn,

15   extends no further than necessary to correct the violation of the Federal right, and is the least intrusive

16   means necessary to correct the violation of the Federal right.”

17          A federal court may issue emergency injunctive relief only if it has personal jurisdiction over

18   the parties and subject matter jurisdiction over the lawsuit. See Murphy Bros., Inc. v. Michetti Pipe

19   Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a party officially, and is required

20   to take action in that capacity, only upon service of summons or other authority-asserting measure stating

21   the time within which the party served must appear to defend.”). The Court may not attempt to

22   determine the rights of persons not before it. See Hitchman Coal & Coke Co. v. Mitchell, 245 U.S. 229,

23   234-35 (1916); Zepeda v. INS, 753 F.2d 719, 727-28 (9th Cir. 1983).

24          The Court lacks jurisdiction to issue the order requested by Plaintiff. The pendency of this

25   case does not provide Plaintiff with standing to seek relief directed at remedying his current conditions

26   of confinement, which are occurring at a different prison and which involve different prison

27   employees. Summers v. Earth Island Institute, 555 U.S. 488, 493 (2009); Lujan v. Defenders of

28   Wildlife, 504 U.S. 555, 560-61 (1992); Mayfield v. United States, 599 F.3d 964, 969 (2010). As the

                                                         2
1    Ninth Circuit has explained, there must be a relation between the injury claimed in the motion for

2    injunctive relief and the conduct asserted in the underlying complaint. Pac. Radiation Oncology, LLC

3    v. Queen’s Med. Ctr., 810 F.3d 631, 636 (9th Cir. 2015). Here, Plaintiff’s request for an injunction

4    relates to completely different conduct against a different individual than that presented in the

5    operative complaint which involves alleged violations of the Americans with Disabilities Act by

6    Defendant Christian Pfeiffer. Thus, the two claims are not sufficiently related such that the Court has

7    jurisdiction to grant the relief requested, and officer Meyer is not a party to this action. Plaintiff’s

8    inability to meet the “irreducible constitutional minimum of standing” with respect to the relief he

9    seeks is fatal to his motion. Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 103-04

10   (1998) (quoting Lujan v. Defenders of Wildlife , 504 U.S. at 560-61).

11            Accordingly, it is HEREBY RECOMMENDED that Plaintiff’s motion for a preliminary

12   injunction be DENIED.

13            This Findings and Recommendation will be submitted to the United States District Judge

14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

15   after being served with this Findings and Recommendation, Plaintiff may file written objections with

16   the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

17   Recommendation.” Plaintiff is advised that failure to file objections within the specified time may

18   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

19   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

20
21   IT IS SO ORDERED.

22   Dated:     July 3, 2019
23                                                       UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28

                                                           3
